DETAILED ACTION
1.	This office action is in response to the communication filed on 06/18/2019.
2.	Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
5.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/191,459 filed on 07/12/2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
6.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/160326 filed on 05/20/2016 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al. (US 20130044708 A1).
Regarding claims 1, 11 and 16:
Kim discloses a method for a network access node (see fig. 1 and paras. 42, 148 for a base station/eNB, i.e., a network access node, comprising physical components), comprising: 
receiving a first packet from a client device (see fig. 5 where an eNB receives a small size packet (i.e. first packet) from a user equipment (UE), i.e. a client device); 
determining a next hop network node based on a network attach mode of the client device (see para. 70 where a small size packet is transmitted using a Data Radio Bearer (DRB), e.g. a temporary DRB, (i.e. a network attach mode); see para. 60 where a bearer, e.g. S1 bearer, is configured for data transmission over a DRB between an eNB and a Serving-Gateway (S-GW), i.e., a next hop network node. Note: in addition, see para. 87 for S-GW’s ID indicating the S-GW to which the eNB forwards a packet); and 
forwarding the first packet to the next hop network node without verifying the first packet received from the client device when the network attach mode is a reduced data transfer mode (see fig. 5, step 530, and paras. 70, 87 where the small size packet (i.e. packet transfers small/reduced data) is transmitted to a S-GW using a DRB to which security is not applied; see para. 62 where security includes integrity; see para. 75 where an integrity is used to verify a packet).

Regarding claims 2, 12 and 17: 
Kim discloses:                      
receiving a second packet from a network node (see fig. 3 where the eNB receives data transferred via a MME (i.e. network node)); and 
forwarding the second packet received from the network node to the client device without protecting the second packet when the network attach mode of the client device is the reduced data transfer mode (see fig. 3 where the eNB forwards a packet, which is received via a MME, to the UE; see para. 60 where a DRB is configured for data transmission to (or from) the UE; see para. 70 where a DRB is used to transmit a small data packet to which security is not applied; see para. 62 where security includes ciphering; see para. 75 where ciphering is used to protect a packet).

Regarding claims 3, 13 and 18: 
Kim discloses:
receiving, from the client device, a request to attach to a network with an indication of the network attach mode, wherein the network attach mode is the reduced data transfer mode (see fig. 5, step 515).

Regarding claim 4: 
Kim discloses:
wherein the determination of the next hop network node is based on preconfigured information at the network access node or based on destination information included in the first packet, wherein the network attach mode is the reduced data transfer mode (see para. 60 where a bearer, e.g. S1 bearer, (i.e., preconfigured information) is configured for data transmission over a DRB between an eNB and a next node (e.g., a S-GW), i.e., a next hop network node; see para. 70 where a small size packet is transmitted using a Data Radio Bearer (DRB) (i.e. a network attach mode). Note: in addition, see para. 87 for S-GW’s ID (i.e. destination information) indicating the S-GW to which the eNB forwards a packet).

Regarding claim 5: 
Kim discloses:
wherein the destination information includes a network function identifier that enables identification of a network node implementing a network function (see para. 87 for S-GW’s ID (i.e. network function identifier) indicating the S-GW to which the eNB forwards a packet; see para. 56 where a S-GW provides data bearers (i.e. network function) for network traffic). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 5 above, in view of Pelletier et al. (US 20120281566 A1).
Regarding claim 6: 
Kim discloses:
wherein the network function identifier is associated with a control plane network function implemented at a first network node or a user plane network function implemented at a second network node (see para. 87 for S-GW’s ID (i.e. network function identifier) indicating the S-GW to which the eNB forwards a packet; see para. 56 where a S-GW provides data bearers (i.e. network function) for network traffic).
Kim does not, but Pelletier discloses:
a control plane network function implemented at a first network node or a user plane network function implemented at a second network node (see Pelletier, fig. 1C and paras. 50-51 where a packet is transmitted to core network comprising a serving gateway, which performs user plane function, and a MME performing control plane function).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim's invention by enhancing it for a control plane network function implemented at a first network node or a user plane network function implemented at a second network .

9.	Claim(s) 7-8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Atreya et al. (US 20110185049 A1) and Quan et al. (US 20160150564 A1).
Regarding claims 7, 14 and 19: 
Kim discloses:
[adding, to the first packet, a temporary identifier associated with the client device,] wherein the first packet is a data packet or a control packet (see para. 51).
Kim does not, but Atreya discloses:
adding, to the first packet, a temporary identifier associated with the client device (see Atreya, fig. 6A and para. 122, where an eNB adds a Cell Radio Network Temporary Identifier (CRNTI) (i.e. a temporary identifier) to a packet associated with a source UE (i.e. a client device) to transmit the packet to a destination UE).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim's invention by enhancing it for adding, to the first packet, a temporary identifier associated with the client device, as taught by Atreya, in order for doing protocol conversion and add appropriate identifier information for the converted protocol before transmit a packet to a destination (Atreya, para. 122).
The combination of Kim-Atreya does not, but Quan discloses:
storing the temporary identifier (see Quan, para. 164, where an eNB establishes a mapping relationship between a saved UE identity and a temporary C-RNTI, wherein the eNB determines a corresponding temporary C-RNTI based on a UE identity obtained from a downlink data. In other words, the eNB stores the temporary C-RNTI (i.e. temporary identifier) mapped with a saved UE identity).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim-Atreya's invention by enhancing it for storing the temporary identifier, as taught by Quan, in order for establishing a mapping relationship between a user equipment identity and a temporary C-RNTI (Quan, para. 164).

Regarding claim 8: 
Kim does not, but Quan discloses:
wherein the temporary identifier is a cell radio network temporary identifier (C-RNTI), and wherein the temporary identifier is stored for a predetermined period of time (see Quan, paras. 149, 164).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim's invention by enhancing it for the temporary identifier is a cell radio network temporary identifier (C-RNTI), and wherein the temporary identifier is stored for a predetermined period of time, as taught by Quan. The motivation is the same as presented in claim 7.

(s) 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fouren et al. (US 20110286393 A1).
Regarding claims 9 and 15: 
Kim discloses:
identifying the client device [from a temporary identifier] in the second packet, wherein the second packet is a data packet or a control packet (see fig. 3 and para. 10 where the eNB receives a data packet (i.e. second packet) transferred via a MME, and transmits the received data packet to the UE).
Kim does not, but Fouren discloses:
identifying the client device from a temporary identifier in the second packet (see Fouren, fig. 4 and para. 43, where a network device/node receives a data packet (i.e., second packet) transmitted from a network to a user device, e.g. a computer, (i.e. client device), wherein the received data packet comprises a temporary identifier identifying a device).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim's invention by enhancing it for identifying the client device from a temporary identifier in the second packet, as taught by Fouren, in order to replace an original identifier associated with a device with a temporary identifier before a data packet is transmitted to a network, and replace the temporary identifier with the original identifier before the data packet is transmitted to the device (Fouren, para. 43).

Regarding claim 10: 

removing the temporary identifier from the second packet prior to forwarding the second packet (see Fouren, fig. 4 and para. 43, where the network device/node replaces the temporary identifier with the original identifier before transmitting the data packet, received from the network, to a user device).

11.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Atreya, Quan, as applied to claim 19 above, and further in view of Fouran.
Regarding claim 20: 
Kim discloses:
identifying the client device [from a temporary identifier] in the second packet, wherein the second packet is a data packet or a control packet (see fig. 3 and para. 10 where the eNB receives a data packet (i.e. second packet) transferred via a MME, and transmits the received data packet to the UE).
Kim does not, but Fouren discloses:
identifying the client device from a temporary identifier in the second packet (see Fouren, fig. 4 and para. 43, where a network device/node receives a data packet (i.e., second packet) transmitted from a network to a user device, e.g. a computer, (i.e. client device), wherein the received data packet comprises a temporary identifier identifying a device).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Kim's invention by enhancing it for identifying the client device from a temporary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baghel et al., US 20130301611 A1, Method and system for connectionless transmission during uplink and downlink of data packets.
Bangolae et al., US 20160057797 A1, Small data communications.
Jain et al., US 20130083726 A1, Small data transmission techniques in a wireless communication network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN V DOAN/Primary Examiner, Art Unit 2437